Citation Nr: 1730838	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-07 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board, and in August 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

A medical nexus does not exist between a current back disability and an in-service incurrence; a current back disability did not manifest within one year of separation of service; and continuity of symptomology has not been established from separation of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Board notes that this matter was previously remanded in order to provide the Veteran with a VA examination.  A VA examination was provided in substantial compliance with the Board's remand instructions.  Moreover, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Of note, the Veteran's representative referenced the examination's findings and the examiner's opinion in an appellate brief but did not challenge the findings.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Back

The Veteran is seeking service connection for a back disorder which he believes is the result of a fall during his military service.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis, when manifested to a compensable degree within a year of separation from service or in the presence of continuous symptomology since separation from service.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran testified at a personal hearing in April 2016 that he injured his back during a relay race that took place during his basic training, but denied seeking treatment for his symptoms because military culture, at that time, looked poorly on recruits who reported to sick call.  The Veteran stated that, in spite of his lack of medical treatment, he continued to experience back symptoms throughout his period of service.  The Veteran indicated that he sought treatment for his back from a private physician after he was in a car accident in approximately 1989.  See Transcript.  The Veteran made similar contentions in an August 2010 written statement.

The Veteran's service treatment records are silent for reports of, or treatment for, any back disorder, and the Veteran's service separation examination evaluated his spine as normal.

Treatment records contained within the claims file memorialize the manifestation of a back disorder as early as January 1993, but this is still close to 25 years after he separated from military service.

The record contains a workers' compensation decision that indicates that: the Veteran injured his lower back in September 1991; the Veteran injured his back in an automobile accident in January 1993; and the Veteran injured his back in a workplace accident in August 1995.

The Veteran submitted a private opinion in May 2016.  The private physician indicated that he understood that the Veteran had a history of chronic low back pain that started in 1967 and had gotten worse over the years.  The private opinion went on to state that magnetic resonance imaging (MRI) results were abnormal and that the Veteran had received injections and radiofrequency ablation of his back.  However, as noted in the Board remand, this opinion appears to be based on little more than the Veteran's current assertion that he injured his back in boot camp.  It failed to address the fact that the Veteran served in the U.S. Marine Corps for several years after this alleged injury, it failed to address the finding that the Veteran's spine was normal at separation, and it failed to address the fact that the Veteran did not seek treatment for any back problem for several decades after service.  It also failed to explain why the multiple levels of degeneration in the Veteran's spine would be consistent with an injury that occurred approximately 50 years earlier.  As such, the Board remanded the claim to obtain a medical opinion of record. 

The Veteran underwent a VA examination in October 2016, at which he again reported that he injured his back during basic training, but did not seek medical treatment, because he wanted to remain in the service.  The Veteran claimed that his back pain continued to get worse during a period of service, and that the Veteran was in a motor vehicle accident in 1996.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and lumbar spinal stenosis.  The examiner opined that it is less likely than not the result of or aggravated by a period of service.  

The examiner then went into a lengthy explanation of the reasoning for the opinion. She noted that the separation physical was silent for a back condition and clinical examination of the spine at this exams were normal.  She noted that the Veteran's available medical records from civilian orthopedist, Dr. Goltz, document low back pain after a fall at work in August 1995 as a security guard, fell backwards injuring his neck, left side and lower back pain radiating into the buttocks.  There was also a history of previous injury to the lower back.  She noted that the Veteran was seen in February 1993 for neck, left shoulder and lower back sustained in an auto accident, and was given a 5 percent impairment rating to the whole body due to the back.  The examiner concluded that the Veteran's degenerative disc disease, diagnosed in 1993, was not related to military service.  She noted that there was no documentation of a severe back injury in service that could result in the development of degenerative disc disease and degenerative arthritis in 1993. She observed the temporal gap of about 24 years between active duty and occurrence of documented low back pain, and noted that available medical records document a fall at work with injury to the lower back in 1995 with a prior injury to his back from a motor vehicle accident in 1993.  The examiner cited widely-utilized, literature-based medical reference source, "Up-To-Date", post traumatic arthritis can result from injuries that damage the cartilage and/or the bone, changing the mechanics of the joint and making it wear out more quickly.  She opined that the Veteran's documented  DJD/DDD approximately 24 years from his active duty is more likely due to degenerative arthritis and not post traumatic arthritis, observing that the Veteran was 56 years old when diagnosed with DJD/DDD and is likely due to aging.  She added that medical literature shows that arthritis back pain is a very common type of back pain affecting older people, adding that, if you take an X-ray to look for spinal arthritis, 95 percent of people over age 50 will have some degenerative or "wear and tear" changes in their spines.  She noted that the Veteran was able to work in physically demanding occupations after his separation from the service, as cement finisher in 1970 and a laborer from 1972-1975, demolition and subway construction.  The Veteran also completed barber school and worked as a barber for many years.  Addressing the Board's questions, the examiner explained that the findings of degeneration at several levels on an MRI is not consistent with an injury in 1966 as described by the Veteran at his Board hearing, due to the above explained reasons.  She believed that if the injury was severe enough it would have impacted the Veteran's ability to have physically demanding occupations after separation, and it did not.  She also believed that if the claimed back injury was severe enough to cause post traumatic degenerative disc disease, complaints of low back pain would have been diagnosed soon after his claimed injury in service (1966-1969).  The fact that there was a temporal gap of 24 years before x-ray findings of DJD/DDD made it more likely that the back problems were due to the Veteran's  age and prior documented back injuries from a motor vehicle accident in 1993 and a fall in 1995.

The weight of the evidence is against a finding that the Veteran's back disability is the result of his military service.  First, the Veteran's back was evaluated as normal upon separation from service, and second, in October 2016, a VA examiner opined that a medical nexus has not been established between a current back disorder and a period of service.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient facts and data and reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the Veteran submitted a private opinion in May 2016 that suggests that his back disability began in service, but this opinion appears to be based on little more than the Veteran's current assertion that he injured his back during basic training.  The private opinion does not address the fact that the Veteran served for several years after his alleged injury; that his back was normal upon separation from service; that he did not seek treatment for decades after separation from service; or how the Veteran's back injury was consistent with an injury that occurred 50 years earlier.

The weight of the evidence does not establish that the Veteran manifested a back disorder within a year of separation of service or continuity of symptomology since separation of service.  The Veteran's back was evaluated as normal upon separation from service, and the record is silent for treatment for a back condition for decades after separation of service.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between a current back disorder and an in-service incurrence; of which there is also no record of a diagnosis within one year of separation or continuity of symptoms since separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for a low back disorder is denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


